            Case 6:20-cv-00952-ADA Document 18 Filed 02/26/21 Page 1 of 5

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS

WSOU Investments LLC, doing business as
Brazos Licensing and Development
vs.                                                 Case No.: 6:20-cv-00952-ADA , 6:20-cv-00953-ADA
                                                    6:20-cv-00956-ADA, 6:20-cv-00957-ADA
OnePlus Technology (Shenzhen) Co., Ltd.             6:20-cv-00958-ADA

                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Jacob Joseph Orion Minne                                 , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent OnePlus Technology (Shenzhen) Co., Ltd.           in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               MORGAN, LEWIS & BOCKIUS LLP                              with offices at:

               Mailing address: 1400 Page Mill Road

               City, State, Zip Code: Palo Alto, CA 94304

               Telephone: 650-843-4000                      Facsimile: 650-843-4001


       2.      Since 12/14/2013                               , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is 294570                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:

               SEE ATTACHED
     Case 6:20-cv-00952-ADA Document 18 Filed 02/26/21 Page 2 of 5

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):
      N/A




5.    I      have    X have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
      N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):
      N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-00952-ADA Document 18 Filed 02/26/21 Page 3 of 5

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: Elizabeth M. Chiaviello

                 Mailing address: Morgan, Lewis & Bockius LLP, 1717 Main Street, Suite 3200

                 City, State, Zip Code: Dallas, TX 75201-7347

                 Telephone: 214-466-4000


          Should the Court grant applicant's motion, Applicant shall tender the amount of $.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Jacob Joseph Orion Minne                  to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                       Jacob Joseph Orion Minne
                                                       [printed name of Applicant]


                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 26     day of February                , 2021 .

                                                        Jacob Joseph Orion Minne
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
        Case 6:20-cv-00952-ADA Document 18 Filed 02/26/21 Page 4 of 5




                               COURT ADMISSIONS FOR
                            JACOB JOSEPH ORION MINNE
COURT ADMITTED                                   ADMISSION DATE
California State Bar, Bar No. 294570             12/14/2013
Northern District of California                  04/17/2014
Central District of California                   01/14/2014
Southern District of California                  04/22/2014
Eastern District of California                   04/21/2014
MIED                                             05/13/2020
U.S. Court of Appeals for the Federal Circuit    05/26/2015
            Case 6:20-cv-00952-ADA Document 18 Filed 02/26/21 Page 5 of 5

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

WSOU Investments LLC doing business as
Brazos Licensing and Development
vs.                                                Case No.: 6:20-cv-00952-ADA, 6:20-cv-00953-ADA,
                                                   6:20-cv-00956-ADA, 6:20-cv-00957-ADA,
OnPlus Technology (Shenzhen) Co., Ltd.             6:20-cv-00958-ADA


                                             ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Jacob Joseph Orion Minne                            , counsel for
 OnePlus Technology (Shenzhen) Co., Ltd.          , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Jacob Joseph Orion Minne               may appear on behalf of OnePlus Technology (Shenzhen) Co., Ltd.

in the above case.

       IT IS FURTHER ORDERED that Jacob Joseph Orion Minne                                , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the               day of February                           , 20 21     .




                                                   UNITED STATES DISTRICT JUDGE
